                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 JABBAR MUHAMMAD ALI WILLIAMS,

               Plaintiff,                                CIVIL ACTION NO.:4:19-cv-137
                                                                          4:19-cv-145
        v.                                                                4:19-cv-147

 JUDGE MICHAEL KARPF, et al.,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s December 18, 2019, Report and Recommendation, (doc. 9), to which Plaintiff has not filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 9), as the

opinion of the Court in all the above-captioned cases and DISMISSES Plaintiff’s Complaints

WITHOUT PREJUDICE. The Court DIRECTS the Clerk of Court to CLOSE these cases.

       SO ORDERED, this 13th day of March, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
